Citation Nr: 1509169	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 446A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUES

1.  Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond May 12, 2012.

2.  Entitlement to a waiver of overpayment of DEA benefits in the amount of $1,421.00.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran had active service from March 1964 to February 1968.  The Appellant is his child.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision by the Department of Veterans Affairs (VA) Regional Processing Center (RPC) in Buffalo, New York, and a July 2013 decision by the VA Debt Management Center in Fort Snelling, Minnesota.  The Buffalo RPC currently has jurisdiction over the matter.  

The issue of entitlement to a waiver of overpayment of DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been rated as permanently and totally disabled due to service-connected disabilities since July 24, 1989.    

2.  The Appellant reached the age of 18 on March [redacted], 2004, and reached the age of 26 on March [redacted], 2012.

3.  The delimiting date was extended from March [redacted], 2012, to May 12, 2012, in order to allow the Appellant to finish coursework from the Spring 2012 term.  

4.  Once the Appellant began to pursue an education in September 2006, there were no circumstances beyond his control which required him to suspend pursuit of his education.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond May 12, 2012, for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.3021, 21.3040, 21.3041, 21.3043 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  

VA sent the appellant a letter in January 2012, detailing acceptable reasons to cause an interruption in training or school attendance, and asking him to send VA supporting evidence that he had to suspend his training because of reasons beyond his control.  Thus, VA adequately informed the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Law and Regulations

Educational assistance may be provided to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of DEA benefits under Chapter 35, the term "eligible person" means a child of a person who, as a result of qualifying service, (i) died of a service-connected disability or (ii) has a total disability permanent in nature resulting from a service-connected disability, or who dies while a disability so evaluated was in existence.  38 U.S.C.A. § 3501(A)(1)(a).  The law states that "[e]ach eligible person, whether made eligible by one or more of the provisions of section 3501(a)(1) . . .  shall be entitled to educational assistance under this chapter for an aggregate period not in excess of 45 months (or to the equivalent thereof in part-time training)."  38 U.S.C.A. § 3511(a).  In general, an eligible child's period of eligibility for educational assistance under Chapter 35 ends on his or her 26th birthday.  38 U.S.C.A. § 3512(a).  

An extension may be granted beyond that period if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. § 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education, he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies;  

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program;  

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program;  

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family;  

(e) Active duty, including active duty for training in the Armed Forces.  

      38 C.F.R. § 21.3043.  

38 U.S.C.A. § 3512 was amended during the course of this appeal.  Pub.L. 111-377, title II, § 201(a), 124 Stat. 4122 (Jan. 4, 2011) (Amendments made by Pub.L. 111-377, § 201, shall take effect on Aug. 1, 2011, and shall apply with respect to preventions and suspension of pursuit of programs of education that commence on or after that date.  See Pub.L. 111-377, § 201(d), set out as a note under 38 U.S.C.A. § 3031).  In pertinent part, the applicable criteria under both versions state that conditions beyond the person's control may warrant extension of the delimiting date.  According to the pre-amended statute, "Notwithstanding the provisions of subsection (a) of this section, an eligible person may be afforded educational assistance beyond the age limitation . . . if . . . the Secretary finds that the suspension was due to conditions beyond the control of such person; but in no event shall educational assistance be afforded such person by reason of this subsection beyond the age limitation applicable to such person under subsection (a) of this section plus a period of time equal to the period such person was required to suspend the pursuit of such person's program, or beyond such person's thirty-first birthday, whichever is earlier."  38 U.S.C.A. § 3512(c)(3) (pre-amended) (emphasis added); see also C.F.R. § 21.3104(g)(1) ("If an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date . . . VA cannot grant an extension beyond age 31.")  

The amended statute likewise states that an eligible person may be afforded educational assistance beyond the age limitation if "the Secretary finds that the suspension was due to . . . [c]onditions otherwise beyond the control of the person."  38 U.S.C.A. § 3512(c)(1)(C)(ii) (amended effective August 1, 2011).  Notwithstanding, DEA may not be afforded after "the date of the person's thirty-first birthday."  Id. § 3512(c)(3)(B).

Facts & Analysis

The Appellant has been diagnosed with Tourette's syndrome, neurofibromatosis, and anxiety disorder.   He asserts that he is entitled to an extension of the delimiting date for DEA benefits because his disabilities prevented him from commencing a course of higher education immediately after graduation from high school, and because his symptoms require that he take no more than two courses per term, ensuring that he cannot finish his bachelor's degree before the age of 26.  

The Appellant's father is a qualifying veteran who has been rated total and permanently disabled since 1989.  The Appellant reached the age of 18 on March [redacted], 2004.  He filed an application for DEA benefits in April 2006.  

The Appellant was awarded DEA benefits beginning September 2006.  His initial delimiting date was set for March [redacted], 2012, when he reached the age of 26.  However, under the provisions of 38 C.F.R. § 21.3041(g)(2)(i), which allows for an extension "[t]o the end of the quarter or semester, for a child enrolled in an educational institution that regularly operates on the quarter or semester system VA extended ... benefits," his benefits were extended to May 12, 2012, the last day of the term in which he was then enrolled.   

Having reviewed the pre-amended and amended statutes, the Board finds neither provides an avenue to extend the delimiting date for DEA benefits in this case.  

The Appellant points out that his disabilities, the symptoms of which are beyond his control, kept him from using his DEA benefits for the first two years of eligibility, and prevented him from completing his course of study before he reached the age of 26.  However, the regulatory language of 38 C.F.R. § 21.3043 provides for an extension of a delimiting date only where there is a "suspension" of a program.  38 U.S.C.A.   § 3512(c); 38 C.F.R. §§ 21.3041(e), 21.3043.  The term "suspend" is defined as "[t]o interrupt; to cause to cease for a time; to postpone; to stay, delay, or hinder; to discontinue temporarily, but with an expectation or purpose of resumption."  BLACK'S LAW DICTIONARY WITH PRONUNCIATION, 6TH Ed. 1446 (1990).  The language of 38 C.F.R. § 21.3043(a) speaks to a person "who suspends his program" taking into account "the date suspension began" and the "date the reason for suspension ceased to exist."  In the context of the entire regulatory scheme, the proper interpretation requires that a claimant actually commence a pursuit of education prior to the provisions of 38 C.F.R. § 21.3043(a) becoming applicable.  

The Appellant was not enrolled in any program of education under Chapter 35 prior to September 2006, when he first enrolled for the fall term.  His transcript reflects that he has been continuously enrolled since then.  There is no evidence of record to suggest that the Veteran had to suspend his education at any point due to one of the situations described at 38 C.F.R. § 21.3043.  

The Board acknowledges the serious limitations caused by the Appellant's disabilities, and is sympathetic to his position.  However, the Board is bound by the law and is without authority to grant benefits simply because to do otherwise would be unfair.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith  v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990).  Extension of the delimiting date for DEA benefits beyond May 12, 2012, is not warranted.  

ORDER

Entitlement to an extension of the delimiting date for DEA benefits beyond May 12, 2012, is denied.  


REMAND

In July 2013, the VA Debt Management Center denied the Appellant's request for a waiver of an overpayment of DEA benefits in the amount of $1,421.00.

Later in July 2013, the Appellant contacted VA via telephone, having been notified of the adverse decision.  The Appellant "wanted to know what were his next option [sic] in order to reverse the decision."  He was told to file a notice of disagreement (NOD).  Although the Appellant asserts that he filed a timely NOD in October 2013, it is not of record.  

A NOD is "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; and, it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  

In July 2013, the Appellant expressed a desire to "reverse the decision," and inquired about the process for doing so.  His statements were transcribed into writing and placed in the claims folder.  They can be reasonably construed as expressing disagreement with the decision and a desire for appellate review.  As such, the Board finds that the July 2013 report of contact is a timely filed NOD.

The AOJ must now issue a statement of the case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

Issue a SOC for the issue of entitlement to waiver of overpayment of DEA benefits.  Inform the Appellant that he must file a timely VA Form 9 (substantive appeal) of this issue in order to perfect his appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


